Exhibit 10.3

PLEDGE AGREEMENT

PLEDGE AGREEMENT dated as of dated as of December 17, 2010 (as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof and of the Indenture (as defined below), this
“Agreement”) among First Data Corporation, a Delaware corporation (the
“Company”), each of the Subsidiaries of the Company listed on the signature
pages hereto or that becomes a party hereto pursuant to Section 9 hereof (each
such Subsidiary being a “Subsidiary Pledgor” and, collectively, the “Subsidiary
Pledgors”; the Subsidiary Pledgors and the Company are referred to collectively
as the “Pledgors”) and Wells Fargo Bank, National Association, in its capacity
as collateral agent (in such capacity and together with any successors in such
capacity, the “Collateral Agent”), pursuant to an indenture, dated as of
December 17, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Indenture”) among the Company, each Guarantor
(as defined in the Indenture) and Wells Fargo Bank, National Association, in its
capacity as trustee (the “Trustee”) on behalf of the holders of the Notes (as
defined below) (the “Holders”).

W I T N E S S E T H:

WHEREAS, pursuant to the Indenture, the Company has issued, or will issue
$1,999,703,000 aggregate principal amount of 8.25% Senior Second Lien Notes due
2021 (the “Cash-Pay Notes”) and $1,000,000,000 aggregate principal amount of
8.75/10.00% PIK Toggle Senior Second Lien Notes due 2022 (the “Toggle Notes”,
and, together with the Cash-Pay Notes and any Additional Notes issued pursuant
to the Indenture, the “Notes”) upon the terms and subject to the conditions set
forth therein;

WHEREAS, the Notes will be guaranteed, pursuant to the terms and conditions of
the Indenture, on a senior secured basis by each of the Guarantors;

WHEREAS, the Company and the Guarantors will receive substantial benefits from
the execution, delivery and performance of the obligations under the Indenture
and the Notes and each is, therefore, willing to enter into this Agreement;

WHEREAS, this Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties (as defined in the Security
Agreement) to secure the payment and performance of all of the Notes
Obligations;

WHEREAS, from time to time after the date hereof, the Company may, subject to
the terms and conditions of the Indenture and the Security Documents, incur
Additional Second Lien Obligations (including Additional Notes issued under the
Indenture), that the Company desires to secure by the Collateral on a pari passu
basis with the Notes;

WHEREAS, each Subsidiary Pledgor is a Subsidiary of the Company; and

WHEREAS, (a) the Pledgors are the legal and beneficial owners of the Equity
Interests, described in Schedule 1 hereto and issued by the entities named
therein (the pledged Equity



--------------------------------------------------------------------------------

Interests are, together with any Equity Interests of the issuer of such Equity
Interests or any other Subsidiary directly held by any Pledgor in the future
(the “After-acquired Shares”), in each case, except to the extent excluded from
the Collateral for the applicable Obligations pursuant to the last paragraph of
Section 2 below, referred to collectively herein as the “Pledged Shares”) and
(b) each of the Pledgors is the legal and beneficial owner of the Indebtedness
described in Schedule 1 hereto (together with any other Indebtedness owed to any
Pledgor hereafter and required to be pledged pursuant to Section 4.16 of the
Indenture, the “Pledged Debt”);

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Indenture and used
herein shall have the meanings given to them in the Indenture.

(b) “Additional Second Lien Agreement” shall have the meaning assigned to such
term in the Security Agreement.

(c) “Additional Second Lien Obligations” shall have the meaning assigned to such
term in the Security Agreement.

(d) “Collateral” shall have the meaning provided in Section 2.

(e) “Intercreditor Agreement” shall have the meaning provided in Section 26.

(f) “Obligations” shall have the meaning assigned to such term in the Security
Agreement.

(g) “Proceeds” and any other term used herein or in the Indenture without
definition that is defined in the UCC has the meaning given to it in the UCC.

(h) “Senior Debt Documents” shall have the meaning assigned to such term in the
Intercreditor Agreement.

(i) As used herein, the term “Equity Interests” shall mean, collectively, Stock
and Stock Equivalents (each as defined in the Security Agreement).

(j) As used herein, the term “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York; provided, however, that,
in the event that, by reason of mandatory provisions of law, any of the
attachment, perfection or priority of the Collateral Agent’s and the Secured
Parties’ security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions

 

-2-



--------------------------------------------------------------------------------

(k) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and Section
references are to Sections of this Pledge Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

(l) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Grant of Security. Each Pledgor hereby transfers, assigns and pledges to the
Collateral Agent, for the benefit of the Secured Parties, and grants to the
Collateral Agent, for the benefit of the Secured Parties, a lien on and a
security interest in (the “Security Interest”) all of such Pledgor’s right,
title and interest in, to and under the following, whether now owned or existing
or at any time hereafter acquired or existing (collectively, the “Collateral”):

(a) the Pledged Shares held by such Pledgor and the certificates representing
such Pledged Shares and any interest of such Pledgor in the entries on the books
of the issuer of the Pledged Shares or any financial intermediary pertaining to
the Pledged Shares and all dividends, cash, warrants, rights, instruments and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Shares.

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral.

Notwithstanding the foregoing, the Collateral for the Obligations shall not
include any Excluded Stock and Stock Equivalents (as defined in the Security
Agreement), nor shall it include any of the following:

(i) any Stock (as defined in the Security Agreement) and other securities of a
Subsidiary to the extent that the pledge of such Stock and other securities
would result in the Company being required to file separate financial statements
of such Subsidiary with the SEC, but only to the extent necessary to not be
subject to such requirement and only for so long as such requirement is in
existence and only with respect to the relevant Notes affected; provided that
neither the Company nor any Subsidiary shall take any action in the form of a
reorganization, merger or other restructuring a principal purpose of which is to
provide for the release of the Lien on any Stock pursuant to this clause (i). In
addition, in the event that Rule 3-16 of Regulation S-X under the Securities Act
of 1933, as amended (“Rule 3-16”), is amended, modified or interpreted by the
SEC to require (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would require) the filing with the SEC
(or any other Governmental Authority (as defined in the Security Agreement)) of
separate financial statements of any Subsidiary of

 

-3-



--------------------------------------------------------------------------------

the Company due to the fact that such Subsidiary’s Stock secures the Obligations
affected thereby, then the Stock of such Subsidiary will automatically be deemed
not to be part of the Collateral securing the relevant Obligations affected
thereby but only to the extent necessary to not be subject to such requirement
and only for so long as required to not be subject to such requirement. In such
event, this Security Agreement may be amended or modified, without the consent
of any Secured Party, to the extent necessary to release the Security Interests
in favor of the Collateral Agent on the shares of Stock that are so deemed to no
longer constitute part of the Collateral for the relevant Obligations only. In
the event that Rule 3-16 is amended, modified or interpreted by the SEC to
permit (or is replaced with another rule or regulation, or any other law, rule
or regulation is adopted, which would permit) such Subsidiary’s Stock to secure
the Obligations in excess of the amount then pledged without the filing with the
SEC (or any other Governmental Authority) of separate financial statements of
such Subsidiary, then the Stock of such Subsidiary will automatically be deemed
to be a part of the Collateral for the relevant Obligations. For the avoidance
of doubt and notwithstanding anything to the contrary in this Security
Agreement, nothing in this clause (i) shall limit the pledge of such Stock and
other securities from securing the Credit Agreement Obligations (as defined in
the Security Agreement) at all times or from securing any Obligations that are
not in respect of securities subject to regulation by the SEC.

3. Security for Obligations. This Pledge Agreement secures the payment of all
the Obligations of each Pledgor. Without limiting the generality of the
foregoing, this Pledge Agreement secures the payment of all amounts that
constitute part of the Obligations and would be owed by any of the Pledgors to
the Secured Parties under the Notes Documents (as defined in the Security
Agreement) but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
any Pledgor.

4. Delivery of the Collateral. Subject to the terms of the Intercreditor
Agreement, all certificates or instruments, if any, representing or evidencing
the Collateral shall be promptly delivered to and held by or on behalf of the
Collateral Agent pursuant hereto to the extent required by the Indenture and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Agent. Subject to the terms
of the Intercreditor Agreement, the Collateral Agent shall have the right, at
any time after the occurrence and during the continuance of an Event of Default
and with notice to the relevant Pledgor, to transfer to or to register in the
name of the Collateral Agent or any of its nominees any or all of the Pledged
Shares. Each delivery of Collateral (including any After-acquired Shares) shall
be accompanied by a notice to the Collateral Agent describing the securities
theretofore and then being pledged hereunder.

5. Representations and Warranties. Each Pledgor represents and warrants as
follows:

(a) Schedule 1 hereto (i) correctly represents as of the Issue Date (A) the
issuer, the certificate number, the Pledgor and the record and beneficial owner,
the number and class and the percentage of the issued and outstanding Equity
Interests of such class

 

-4-



--------------------------------------------------------------------------------

of all Pledged Shares and (B) the issuer, the initial principal amount, the
Pledgor and holder, date of issuance and maturity date of all Pledged Debt and
(ii) together with the comparable schedule to each supplement hereto, includes
all Equity Interests, debt securities and promissory notes required to be
pledged hereunder. Except as set forth on Schedule 1, and except for Excluded
Stock and Stock Equivalents, the Pledged Shares represent all (or 65% in the
case of pledges of the Voting Stock of Foreign Subsidiaries) of the issued and
outstanding Equity Interests of each class of Equity Interests in the issuer on
the Issue Date.

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for
Permitted Liens and the Lien created by this Pledge Agreement.

(c) As of the Issue Date, the Pledged Shares pledged by such Pledgor hereunder
have been duly authorized and validly issued and, in the case of Pledged Shares
issued by a corporation, are fully paid and non-assessable.

(d) The execution and delivery by such Pledgor of this Pledge Agreement and the
pledge of the Collateral pledged by such Pledgor hereunder pursuant hereto
create a legal, valid and enforceable security interest in such Collateral to
the extent the creation of such security interest in the Stock of Foreign
Subsidiaries is governed by the UCC and, upon delivery of such Collateral to the
Collateral Agent in the State of New York, shall constitute a fully perfected
Lien on and security interest in the Collateral, securing the payment of the
Obligations, in favor of the Collateral Agent for the benefit of the Secured
Parties to the extent the creation and perfection of such security interest in
the stock of Foreign Subsidiaries is governed by the UCC, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.

(e) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Pledge Agreement and this
Pledge Agreement, constitutes a legal, valid and binding obligation of each
Pledgor to the extent the creation and perfection of such security interest in
the Stock of the Foreign Subsidiaries is governed by the UCC, enforceable in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and subject to general principles of equity.

6. Certification of Limited Liability Company, Limited Partnership Interests,
Equity Interests in Foreign Subsidiaries and Pledged Debt.

(a) In the event that any Equity Interests in any Subsidiary that is organized
as a limited liability company or limited partnership and pledged hereunder
shall be represented by a certificate, the applicable Pledgor shall cause the
issuer of such interests to elect to treat such interests as a “security” within
the meaning of Article 8 of the Uniform Commercial Code of its jurisdiction of
organization or formation, as applicable, by including in its organizational
documents language substantially similar to the following and, accordingly, such
interests shall be governed by Article 8 of the Uniform Commercial Code:

“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable]. Each certificate evidencing partnership/membership interests in the
Partnership/Company shall bear the following legend: “This certificate evidences
an interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

 

-5-



--------------------------------------------------------------------------------

(b) The Company agrees that all Indebtedness in excess of $10,000,000 of any
Pledgor or any Subsidiary thereof that is owing to the Company or any Subsidiary
Pledgor shall be evidenced by one or more promissory notes.

(c) In the event that any Equity Interests in any Foreign Subsidiary pledged
hereunder are not represented by a certificate, the Pledgors agree not to permit
such Foreign Subsidiary to issue Equity Interests represented by a certificate
to any other Person.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which,
the Collateral Agent may reasonably request, in order (x) to perfect and protect
any pledge, assignment or security interest granted or purported to be granted
hereby (including the priority thereof) or (y) to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Each Pledgor agrees that, in the event any Pledgor takes any action
to grant or perfect a Lien in favor of the Credit Agreement Collateral Agent in
any assets, such Pledgor shall also take such action to grant or perfect a Lien
in favor of the Collateral Agent to secure the Obligations, whether or not such
action was requested by the Collateral Agent.

8. Voting Rights; Dividends and Distributions; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Pledge Agreement, the other Notes
Documents or any Additional Second Lien Agreement.

(ii) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.

 

-6-



--------------------------------------------------------------------------------

(b) Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien created by this Pledge Agreement,
any and all dividends, distributions, principal and interest made or paid in
respect of the Collateral to the extent permitted by the Indenture and each
Additional Second Lien Agreement, as applicable; provided, however, that any and
all noncash dividends, interest, principal or other distributions that would
constitute Pledged Shares or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Shares or received in exchange for Pledged Shares or
Pledged Debt or any part thereof, or in redemption thereof, or as a result of
any merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be, and shall be forthwith delivered
to the Collateral Agent to hold as, Collateral and shall, if received by such
Pledgor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Pledgor and be forthwith
delivered to the Collateral Agent as Collateral in the same form as so received
(with any necessary endorsement).

(c) Subject to the terms of the Intercreditor Agreement, upon written notice to
a Pledgor by the Collateral Agent following the occurrence and during the
continuance of an Event of Default,

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
during the continuance of such Event of Default, provided that, the Collateral
Agent shall have the right from time to time following the occurrence and during
the continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived, each Pledgor will
have the right to exercise the voting and consensual rights that such Pledgor
would otherwise be entitled to exercise pursuant to the terms of Section 8(a)(i)
(and the obligations of the Collateral Agent under Section 8(a)(ii) shall be
reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default. After all Events of Default have been cured or waived, the
Collateral Agent shall repay to each Pledgor (without interest) all dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be permitted to receive, retain and use pursuant to the terms of
Section 8(b);

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary endorsements); and

 

-7-



--------------------------------------------------------------------------------

(iv) in order to permit the Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such Pledgor
shall from time to time execute and deliver to the Collateral Agent, appropriate
proxies, dividend payment orders and other instruments as the Collateral Agent
may reasonably request in writing.

9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

(a) not (i) except as permitted by the Indenture, each Additional Second Lien
Agreement and the Intercreditor Agreement, sell or otherwise dispose of, or
grant any option or warrant with respect to, any of the Collateral or
(ii) create or suffer to exist any consensual Lien upon or with respect to any
of the Collateral, except for the Lien created by this Pledge Agreement,
provided that in the event such Pledgor sells or otherwise disposes of assets as
permitted by the Indenture, each Additional Second Lien Agreement and the
Intercreditor Agreement, and such assets are or include any of the Collateral,
upon the request of the applicable Pledgor the Collateral Agent shall release
such Collateral to such Pledgor free and clear of the Lien created by this
Agreement concurrently with the consummation of such sale;

(b) pledge and, if applicable, cause each Subsidiary to pledge, to the
Collateral Agent for the benefit of the Secured Parties, immediately upon
acquisition thereof, all the Equity Interests and all evidence of Indebtedness
held or received by such Pledgor or Subsidiary required to be pledged hereunder
pursuant to Section 4.16 of the Indenture and each Additional Second Lien
Agreement, in each case pursuant to a supplement to this Pledge Agreement
substantially in the form of Annex A hereto (it being understood that the
execution and delivery of such a supplement shall not require the consent of any
Pledgor hereunder and that the rights and obligations of each Pledgor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Pledgor as a party to this Pledge Agreement); and

(c) defend its and the Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
Permitted Liens and the Lien created by this Agreement), however arising, and
any and all Persons whomsoever.

10. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints,
which appointment is irrevocable and coupled with an interest, the Collateral
Agent as such Pledgor’s attorney-in-fact, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, to take any
action and to execute any instrument, in each case after the occurrence and
during the continuance of an Event of Default and with notice to such Pledgor,
that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Pledge Agreement, including to receive, indorse
and collect all instruments made payable to such Pledgor representing any
dividend, distribution or principal or interest payment in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

-8-



--------------------------------------------------------------------------------

11. The Collateral Agent’s Duties. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property.

12. Remedies. Subject to the terms of the Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may with
notice to the relevant Pledgor, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange broker’s board or at
any of the Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent or any Secured
Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase all or any part of the
Collateral so sold, and the Collateral Agent or such Secured Party may pay the
purchase price by crediting the amount thereof against the Obligations. Each
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement

 

-9-



--------------------------------------------------------------------------------

at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. To the extent
permitted by law, each Pledgor hereby waives any claim against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree.

(b) The Collateral Agent shall apply the Proceeds of any collection or sale of
the Collateral in the manner specified in the Intercreditor Agreement. Upon any
sale of the Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

(c) Subject to the Intercreditor Agreement, the Collateral Agent may exercise
any and all rights and remedies of each Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor in respect of the Collateral after the
occurrence and during the continuance of an Event of Default shall be received
in trust for the benefit of the Collateral Agent shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).

13. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Pledgor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (a) any demand for payment of any of the Obligations made
by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Indenture, the other Notes Documents,
each Additional Second Lien Agreement and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Collateral Agent or the other Secured
Parties, as applicable, may deem advisable from time to time, and (d) any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent or any other Secured Party for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released. Neither the Collateral
Agent nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Pledge Agreement or any property subject thereto. When
making any demand hereunder against any Pledgor, the Collateral Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on the Company or any other Pledgor or any other person, and any failure
by the Collateral Agent or

 

-10-



--------------------------------------------------------------------------------

any other Secured Party to make any such demand or to collect any payments from
the Company or any other Pledgor or any other person or any release of the
Company or any other Pledgor or any other person shall not relieve any Pledgor
in respect of which a demand or collection is not made or any Pledgor not so
released of its several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Collateral Agent or any other Secured Party against any Pledgor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

14. Continuing Security Interest; Assignments Under the Indenture; Release.

(a) This Pledge Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof, and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, endorsees,
transferees and assigns until all the Obligations (other than any contingent
indemnity obligations not then due) under the Notes Documents and each
Additional Second Lien Agreement shall have been satisfied by payment in full.

(b) A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Pledgor shall be automatically
released upon such Subsidiary Pledgor ceasing to be a Guarantor in accordance
with Section 11.06 of the Indenture.

(c) The Collateral shall be automatically released from the Liens of this
Agreement (i) with respect to the Lien securing the Obligations with respect to
the Notes in whole or in part, as provided in Section 10.04 of the Indenture and
(ii) with respect to the Liens securing the Additional Second Lien Obligations
of any series, in whole or in part, as provided in the Additional Second Lien
Agreement governing such obligations. Any such release in connection with any
sale, transfer or other disposition of such Collateral shall result in such
Collateral being sold, transferred or disposed of, as applicable, free and clear
of the applicable Liens of this Agreement.

(d) In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.

15. Reinstatement. Each Pledgor further agrees that, if any payment made by any
Pledgor or other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the Proceeds of
Collateral are required to be returned by any Secured Party to such Pledgor, its
estate, trustee, receiver or any other party, including any other Pledgor, under
any bankruptcy law, state, federal or foreign law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), such
Lien or other Collateral

 

-11-



--------------------------------------------------------------------------------

shall be reinstated in full force and effect, and such prior cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect any
Lien or other Collateral securing the obligations of any Pledgor in respect of
the amount of such payment.

16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.02 of the Indenture. All communications and notices
hereunder to any Subsidiary Pledgor shall be given to it in care of the Company
at the Company’s address set forth in Section 13.02 of the Indenture and all
notices to any Authorized Representative (as defined in the Security Agreement)
of any Additional Second Lien Obligations, at its address set forth in the
Additional Second Lien Secured Party Consent, as such address may be changed by
written notice to the Collateral Agent and the Company.

17. Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

18. Severability. Any provision of this Pledge Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

19. Integration. This Pledge Agreement together with the other Notes Documents
represents the agreement of each of the Pledgors with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Notes Documents.

20. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Agreement or any of the Notes
Documents may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Pledgor and the Collateral Agent in
accordance with the terms of the Indenture and in accordance with each
applicable Additional Second Lien Agreement and the Intercreditor Agreement.

(b) Neither the Collateral Agent nor any Secured Party shall by any act (except
by a written instrument pursuant to Section 20(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further

 

-12-



--------------------------------------------------------------------------------

exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

21. Section Headings. The Section headings used in this Pledge Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

22. Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of each Pledgor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Pledgor may assign, transfer or delegate any of its
rights or obligations under this Pledge Agreement without the prior written
consent of the Collateral Agent.

23. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS PLEDGE
AGREEMENT, ANY OTHER NOTES DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

24. Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Pledge Agreement and the other Notes Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

 

-13-



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 24 any special, exemplary, punitive or consequential damages.

25. GOVERNING LAW. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

26. Subject to Intercreditor Agreement. Notwithstanding anything herein to the
contrary, (i) the liens and security interests granted to the Collateral Agent
pursuant to this Agreement are expressly subject and subordinate to the liens
and security interests granted in favor of the Senior Secured Parties (as
defined in the Intercreditor Agreement referred to below), including liens and
security interests granted to Credit Suisse AG, Cayman Islands Branch, as
administrative agent, pursuant to or in connection with the Amended and Restated
Credit Agreement dated as of September 28, 2007 (as amended as of August 10,
2010 and as further amended, restated, supplemented or otherwise modified from
time to time), among First Data Corporation, the lenders from time to time party
thereto and Credit Suisse, AG, Cayman Islands Branch, as administrative agent,
and the other parties thereto, and (ii) the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement dated as of December 17, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Credit Suisse AG, Cayman Islands Branch, as Administrative
Agent, Wells Fargo Bank, National Association, as Initial Additional Second
Priority Representative and its subsidiaries and affiliated entities party
thereto. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, all rights and remedies of the
Collateral Agent (and the Secured Parties) shall be subject to the terms of the
Intercreditor Agreement, and, with respect to the Collateral, until the
Discharge of Senior Obligations (as such term is defined in the Intercreditor
Agreement) has occurred, any obligation of the Company and any other Grantor
hereunder with respect to the delivery or Control of any Collateral, shall be
deemed to be satisfied if the Company or such Grantor, as applicable, delivers
such Collateral to the Senior Representative or provides the Senior
Representative with Control of such Collateral. Until the Discharge of Senior
Obligations has occurred, the delivery of any Collateral to, or the Control of
any Collateral by, any Senior Representative (as such term is defined in the
Intercreditor Agreement) pursuant to the Senior Debt Documents shall satisfy any
delivery or Control requirement hereunder.

27. Additional Second Lien Obligations. On or after the date hereof and so long
as expressly permitted by the Senior Debt Documents then outstanding, the
Indenture and any Additional Second Lien Agreement then outstanding, the Company
may from time to time designate Indebtedness at the time of incurrence to be
secured on a pari passu basis with the Obligations as Additional Second Lien
Obligations hereunder by delivering to the Collateral Agent

 

-14-



--------------------------------------------------------------------------------

and each other Authorized Representative (a) a certificate signed by an Officer
of the Company (i) identifying the obligations so designated and the initial
aggregate principal amount or face amount thereof, (ii) stating that such
obligations are designated as Additional Second Lien Obligations for purposes
hereof, (iii) representing that such designation of such obligations as
Additional Second Lien Obligations complies with the terms of the Senior Debt
Documents then outstanding, the Indenture and any Additional Second Lien
Agreement then outstanding and (iv) specifying the name and address of the
Authorized Representative for such obligations, (b) a fully executed Additional
Second Lien Secured Party Consent (as defined in the Security Agreement) and
(c) a fully executed joinder to the Intercreditor Agreement. Each Authorized
Representative agrees that upon the satisfaction of all conditions set forth in
the preceding sentence, the Collateral Agent shall act as agent under and
subject to the terms of the Security Documents for the benefit of all Secured
Parties, including, without limitation, any Secured Parties that hold any such
Additional Second Lien Obligations, and each Authorized Representative agrees to
the appointment, and acceptance of the appointment, of the Collateral Agent as
agent for the holders of such Additional Second Lien Obligations as set forth in
each Additional Second Lien Secured Party Consent and agrees, on behalf of
itself and each Secured Party it represents, to be bound by this Agreement and
the Intercreditor Agreement.

28. Force Majeure. In no event shall the Collateral Agent be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Agent shall use reasonable efforts that are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances

[Signature Pages Follow]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

 

FIRST DATA CORPORATION, as Pledgor By:  

 

  Name:   Title:                            
                                              , as Pledgor By:  

 

  Name:   Title: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:
 

 

  Name:   Title:

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE PLEDGE AGREEMENT

Pledged Shares

 

Record Owner

  Issuer     Certificate
No.     Number and
Class of  Shares     % of
Shares
Owned                          

Pledged Debt

 

Lender

  Borrower     Principal Amount (in
loan currency)     Date of
Issuance     Maturity Date     Interest Rate                                

 

S-1



--------------------------------------------------------------------------------

ANNEX A

TO THE PLEDGE AGREEMENT

SUPPLEMENT NO. [    ] dated as of [            ] to the PLEDGE AGREEMENT dated
as of December 17, 2010 among First Data Corporation, a Delaware corporation
(the “Company”), each of the Subsidiaries of the Company listed on the signature
pages hereto (each such Subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors and the Company
are referred to collectively as the “Pledgors”) and Wells Fargo Bank, National
Association, as Collateral Agent (in such capacity, the “Collateral Agent”)
under the Indenture referred to below.

A. Reference is made to the indenture dated as of December 17, 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Indenture”) among the Company, the Grantors and Wells Fargo Bank, National
Association, in its capacity as trustee.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Trustee to enter into the Indenture.

D. The undersigned Guarantors (each an “Additional Pledgor”) are (a) the legal
and beneficial owners of the Equity Interests described in Schedule 1 hereto and
issued by the entities named therein (such pledged Equity Interests, together
with any Equity Interests of the issuer of such Pledged Shares or any other
Subsidiary held directly by any Additional Pledgor in the future, in each case,
except to the extent excluded from the Collateral for the applicable Obligations
pursuant to the penultimate paragraph of Section 1 below (the “After-acquired
Additional Pledged Shares”), referred to collectively herein as the “Additional
Pledged Shares”) and (b) the legal and beneficial owners of the Indebtedness
described under Schedule 1 hereto (together with any other Indebtedness owed to
any Additional Pledgor hereafter and required to be pledged pursuant to
Section 4.16 of the Indenture, the “Additional Pledged Debt”).

E. Section 4.16(b) of the Indenture and Section 9(b) of the Pledge Agreement
provide that additional Subsidiaries may become Subsidiary Pledgors under the
Pledge Agreement by execution and delivery of an instrument in the form of this
Supplement. Each undersigned Additional Pledgor is executing this Supplement in
accordance with the requirements of Section 9(b) of the Pledge Agreement to
pledge to the Collateral Agent for the benefit of the Secured Parties the
Additional Pledged Shares and the Additional Pledged Debt and to become a
Subsidiary Pledgor under the Pledge Agreement as consideration for credit
previously extended to the Company.

 

A-1



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:

SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Collateral Agent, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of such Additional Pledgor’s right, title and interest in the
following, whether now owned or existing or hereafter acquired or existing
(collectively, the “Additional Collateral”):

(a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares;

(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and

Notwithstanding the foregoing, the Additional Collateral for the Obligations
shall not include any Excluded Stock and Stock Equivalents.

For purposes of the Pledge Agreement, the Collateral shall be deemed to include
the Additional Collateral.

SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor, and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.

SECTION 3. Each Additional Pledgor represents and warrants as follows:

(a) Schedule 1 hereto correctly represents as of the date hereof (A) the issuer,
the certificate number, the Additional Pledgor and registered owner, the number
and class and the percentage of the issued and outstanding Equity Interests of
such class of all Additional Pledged Shares and (B) the issuer, the initial
principal amount, the Additional Pledgor and holder, date of and maturity date
of all Additional Pledged Debt. Except as set forth on Schedule 1 and except for
Excluded Stock and Stock Equivalents, the Pledged Shares represent all (or 65%
in the case of pledges of the Voting Stock of Foreign Subsidiaries) of the
issued and outstanding Equity Interests of each class of Equity Interests of the
issuer on the date hereof.

 

A-2



--------------------------------------------------------------------------------

(b) Such Additional Pledgor is the legal and beneficial owner of the Additional
Collateral pledged or assigned by such Additional Pledgor hereunder free and
clear of any Lien, except for (i) the Lien created by this Supplement to the
Pledge Agreement or (ii) Liens permitted by the Indenture.

(c) As of the date of this Supplement, the Additional Pledged Shares pledged by
such Additional Pledgor hereunder have been duly authorized and validly issued
and, in the case of Additional Pledged Shares issued by a corporation, are fully
paid and non-assessable.

(d) The execution and delivery by such Additional Pledgor of this Supplement and
the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a valid and perfected second-priority security
interest in the Additional Collateral to the extent the creation of such
security interest in the Stock of Foreign Subsidiaries is governed by the UCC,
as applicable, and upon delivery of such Additional Collateral to the Collateral
Agent in the State of New York, shall constitute a fully perfected lien and
security interest in the Additional Collateral to the extent the creation and
perfection of such security interest in the Stock of Foreign Subsidiaries is
governed by the UCC, securing the payment of the Obligations, in favor of the
Collateral Agent for the benefit of the Secured Parties.

(e) Such Additional Pledgor has full power, authority and legal right to pledge
all the Additional Collateral pledged by such Additional Pledgor pursuant to
this Supplement, and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor to the extent the creation and perfection
of such security interest in the Stock of Foreign Subsidiaries is governed by
the UCC, enforceable in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally and subject to general principles of equity.

SECTION 4. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Company. This Supplement shall become effective as to each
Additional Pledgor when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such
Additional Pledgor and the Collateral Agent.

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

A-3



--------------------------------------------------------------------------------

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Pledge Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.02 of the Indenture.

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL PLEDGOR] By:  

 

  Name:   Title: [                    ], as Collateral Agent By:  

 

  Name:   Title: